Citation Nr: 0211927	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for bilateral knee 
disorders.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated 50 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia, from September 7, 1999 to August 21, 2000.  

4.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia from August 22, 2000.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a hiatal hernia with acid reflux disease.  




REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from April 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1999 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, found that new and 
material evidence had been submitted to reopen a claim for 
service connection for a bilateral knee condition; denied 
service connection for esophageal reflux, including secondary 
to exposure to herbicides and/or PTSD; and denied an 
increased rating for PTSD.  In a September 1999 rating 
decision, the RO denied service connection for traumatic 
arthritis of the knees.  The veteran perfected appeals on 
these issues in October 1999.  

In an April 2000 rating decision, the RO granted service 
connection for fibromyalgia, secondary to PTSD, and assigned 
a 10 percent rating effective September 7, 1999, and granted 
service connection for a hiatal hernia with acid reflux 
disease, secondary to PTSD, and assigned a 10 percent rating 
effective October 18, 1999.  The veteran disagreed with the 
ratings assigned for these disabilities, and perfected an 
appeal on these issues in July 2000.  

In a November 1999 rating decision, the RO granted a 50 
percent rating for PTSD, effective December 15, 1997.  In an 
October 2001 rating decision, the RO granted a 20 percent 
rating for fibromyalgia, effective August 22, 2000; and 
denied increased ratings for PTSD and a hiatal hernia with 
acid reflux disease.  Since the veteran appealed the initial 
assignment of the 10 percent rating for fibromyalgia, and the 
20 percent rating was not assigned back from the date of his 
claim for service connection for this disability, the Board 
has separated that matter into two issues.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings).  

In the April 1999 rating decision, the RO found that new and 
material evidence had been submitted and reopened the claim.  
Nevertheless, the new and material evidence requirement is a 
legal issue which the Board has a duty to address, regardless 
of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

The Board notes that the April 1999 rating decision also 
addressed the issues of entitlement to service connection for 
tinnitus and a back condition; entitlement to service 
connection for hearing loss, a cardiovascular condition, a 
urinary tract condition, weakness of the lower extremities, a 
skin condition, and numbness and tingling of the toes and 
fingers, as a result of exposure to herbicides; and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran expressed his disagreement with these determinations, 
and a statement of the case was issued in September 1999.  
However, a substantive appeal on these issues is not of 
record.  Hence, they are not in appellate status and will not 
be addressed in this decision.  

Service connection for PTSD was granted in an August 1997 
rating decision, and a 30 percent rating was assigned 
effective August 23, 1993.  It appears that the RO determined 
that the veteran did not timely perfect an appeal on the 
issue of entitlement to an initial rating in excess of 30 
percent for PTSD, and construed subsequent statements for an 
increased rating as a new claim.  The veteran and his 
attorney have raised the issue of entitlement to an effective 
date prior to December 15, 1997, for the grant of a 
50 percent rating for PTSD, and the RO included this issue in 
supplemental statements of the case (SSOC) issued in April 
2000, and October 2001.  However, this is a new claim that 
must be addressed in a separate rating action which may be 
properly appealed.  See 67 Fed. Reg. 3,104 (Jan. 23, 2002) 
(to be codified as amended at 38 C.F.R. § 19.31) ("In no 
case will a Supplemental Statement of the Case be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case, 
or to respond to a notice of disagreement on newly appealed 
issues that were not addressed in the Statement of the Case. 
The agency of original jurisdiction will respond to notices 
of disagreement on newly appealed issues not addressed in the 
Statement of the Case using the procedures in §§ 19.29 and 
19.30 of this part (relating to statements of the case).")  
Therefore, this matter is referred to the RO for appropriate 
action and will not be addressed in this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  By a decision entered in October 1998, the Board found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a bilateral knee 
disorder.  

3.  Evidence received since the October 1998 Board decision 
is so significant that it must be considered to fairly decide 
the merits of the claim.  

4.  The veteran sustained an injury to his knees in service, 
and he has been currently diagnosed with early post-traumatic 
arthritis of the knees.

5.  The veteran's post-traumatic arthritis of the knees is 
casually or etiologically related to the injury he sustained 
in service.  

6.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood

7.  The medical evidence shows that the degree of aggravation 
of the veteran's fibromyalgia and hiatal hernia with acid 
reflux disease due to his service-connected PTSD was 
estimated to be 50 percent.  

8.  Prior to August 22, 2000, the veteran's fibromyalgia 
symptoms were no more that episodic and relieved with rest 
and medication.  

9.  From August 22, 2000, the veteran's fibromyalgia was 
nearly constant and refractory to therapy.  

10.  The predominant aspect of the veteran's service 
connected digestive disability is the hiatal hernia with acid 
reflux disease.

11.  The veteran's hiatal hernia with acid reflux disease is 
not productive of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.



CONCLUSIONS OF LAW

1.  The October 1998 Board decision that declined to reopen 
the veteran's claim for service connection for bilateral knee 
disorders is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

2.  The additional evidence pertaining to the veteran's knees 
received subsequent to the October 1998 Board decision is new 
and material, and the claim for service connection for 
bilateral knee disorders is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  

3.  Bilateral knee disorders were incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  

4.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.1-
4.14, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

5.  The criteria for an initial rating in excess of 10 
percent for fibromyalgia, prior to August 22, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.22, 4.40-
4.46, 4.71a, Diagnostic Code 5025 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

6.  The criteria for an initial rating in excess of 20 
percent for fibromyalgia, from August 22, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.22, 4.40-
4.46, 4.71a, Diagnostic Code 5025 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

7.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia with acid reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.22, 4.113-4.114, 
Diagnostic Code 7346 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter - The Veterans Claims Assistance Act

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
eliminated the statutory and judicial requirement that a 
claim be well-grounded.  The VCAA also redefined the 
obligations of VA with respect to its duty to assist 
claimants in the development of their claims, thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999) (withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000)), wherein the Court had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revised VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  These amendments became 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, and has been held to 
be potentially applicable to claims pending on the date of 
the VCAA's enactment.  Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam order); cf. Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002) (holding the duty-to-assist and duty-to-
notify provisions of the VCAA not retroactive).  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  

An amendment was promulgated to the regulation which governs 
the evaluation of whether new and material evidence has been 
submitted.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.156(a)).  Duty to assist 
requirements for claimants trying to reopen a finally decided 
claim were also promulgated.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified at 3.159(c)(1)-(3)).  The 
provisions of these regulations, which apply to assistance in 
obtaining evidence, were explicitly made applicable only to 
claims to reopen a finally decided claim which were received 
by VA on or after August 29, 2001.  Id., at 45,620.  Since 
the veteran's claim to reopen was received by the RO prior to 
this date, the preexisting version of 38 C.F.R. § 3.156 
applies, and the duty to assist provisions, as noted at 
38 C.F.R. § 3.159 above, are not applicable to the veteran's 
claim to reopen.  Nevertheless, the duty to inform, as set 
forth in the VCAA, does apply to this aspect of his claim.  

Since the VCAA eliminated the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), and modified the duties to notify and assist, the 
VCAA and its implementing regulations may be more favorable 
to the veteran.  Holliday, 14 Vet. App. 280 (2001); see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  Under the circumstances, the Board will 
apply the VCAA to the veteran's claims.  

In summary, the VCAA altered the legal landscape in three 
distinct ways: the duty to notify, the duty to assist, and 
the standard of review.  The Board will address each of these 
concepts within the context of the circumstances presented in 
this case.  

(i) Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C.A. §§ 
5102, 5103).  

A review of the April 1999, September 1999, November 1999, 
April 2000, and October 2001 rating actions, the September 
1999 and May 2000 Statements of the Case (SOC), and the 
November 1999, April 2000, and October 2001Supplemental 
Statements of the Case (SSOC) in the veteran's appeal 
discloses that all applicable laws and regulations, reasons 
or bases for the RO's determination, and a description of the 
evidence required to substantiate the claim, have been 
provided to the veteran during the appeal process.  
Additionally, the Board's decision in October 1998, which is 
a matter of record, also disclosed the applicable laws and 
regulations, and the reasons and bases for the Board's prior 
determination.  Hence, the Board concludes that the these 
documents demonstrate compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

(ii.) Duty to Assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A).  The 
veteran's service medical records have been included with his 
file.  VA and private medical records identified by the 
veteran have also been obtained and associated with the file.  
Neither the veteran nor his attorney has requested further 
assistance or identified any outstanding evidence that should 
be associated with the record.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  A review of the file reveals that 
the veteran was afforded PTSD examinations in February 1998, 
December 1998, July 1999, October 1999 and May 2001.  
Examinations and opinions were obtained for fibromyalgia and 
a hiatal hernia with esophageal reflux disease in December 
1999, March 2000, August 200, and May 2001.  General medical 
and orthopedic examinations were provided in December 1998, 
July 1999 and May 2001.  All of these reports are included in 
the file.  As such, the Board concludes that the medical 
evidence is sufficient upon which to make a decision on the 
merits of the claims.  

Accordingly, for the reasons and bases expressed above the 
Board concludes that the requirement of the VCAA pertaining 
to VA's duty to assist the veteran in the development of his 
claim has been met and no useful purpose would be served in 
remanding this matter to the RO for more development.  As the 
Court recently stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

(iii.) Standard of Review

The current standard of review for all claims is as follows.  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The benefit-of-the-doubt provision only applies, 
however, where there is an approximate balance of positive 
negative evidence.  Ferguson v. Principi, 273 F.3d 1072 
(Fed.Cir. 2001).  


II.  New and Material Evidence for Bilateral Knee Disorders

In general, prior Board decisions are final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an October 1998 decision, the Board found that new and 
material evidence had not been submitted and the claim for 
service connection for bilateral knee disorders could not be 
reopened.  The evidence of record at the time of this 
decision, included service medical records which showed that 
the veteran had been seen in March 1967 for complaints of a 
painful left knee.  He had tripped while carrying a steel 
beam and it fell on the knee.  Examination revealed some 
swelling with tenderness to touch, and pain upon flexion.  
The impression was traumatic effusion of the left knee.  
Light duty was recommended and he was to return to the clinic 
in two days for a check on the right knee.  After the follow-
up, three more light duty days were recommended.  The 
clinical records did not show treatment for a knee disorder, 
and upon examination for release from active duty in 
September 1969, no knee abnormalities were observed.  

Also of record at the time of the October 1998 Board decision 
were lay statements from family members and other 
acquaintances that averred that the veteran sustained a knee 
injury in service; private medical records showing treatment 
for various knee problems beginning in 1973 (from Dr. 
Bainbridge, Dr. Mathews, Dr. Hanish, and Dr. Churchill); VA 
clinical records; and the veteran's statements and testimony 
from a personal hearing before a Member of the Board at the 
RO.  The medical records showed various diagnoses, including 
post-traumatic chondromalacia of the patella, bilateral 
patella malacia, and possible early post-traumatic arthritis 
of the knees.  However, as discussed in the October 1998 
decision, the various private and VA medical reports did not 
show that any current knee disability was related to the 
veteran's military service, including the injury he sustained 
to the left knee.  

Subsequently, the veteran sought to reopen his claim in 
November 1998.  He included a VA clinical record dated in 
October 1998 which showed that the veteran was seen for 
complaints of pain in both knees.  The veteran related that 
he injured his knees in service when a railing fell on them.  
He complained of intermittent swelling and pain.  Clinical 
evaluation showed that his gait was normal and there was no 
effusion.  He demonstrated full range of motion and ligament 
stability was good.  There was some grating beneath the 
patellae with flexion and extension.  X-rays revealed 
irregularity in the joint surface medially on the right.  
There was also minimal medial joint narrowing bilaterally.  
The examiner opined that the veteran's post-traumatic 
arthritis was a result of his injury in service.  Upon VA 
examination in July 1999, the veteran was diagnosed with 
early post-traumatic arthritis of both knees.  

The October 1998 Board decision concluded that the veteran's 
claim could not be reopened because there was no evidence of 
a nexus between his in-service injury and a current 
disability.  Since the additional evidence provides a nexus 
between the veteran's currently diagnosed knee disabilities 
and the injury he sustained in service, the Board finds that 
the evidence is new and material.  It was not before the 
Board in October 1998, and it bears directly and 
substantially upon the specific matter under consideration.  
Therefore, it may be concluded that the additional evidence, 
when considered in conjunction with the record as a whole, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim for service connection for bilateral 
knee disorders is reopened.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records show that he sustained 
an injury to his left knee in March 1967.  He reported that 
he tripped while carrying a steel beam which fell on his 
knee.  The clinical report shows a diagnosis of traumatic 
effusion of the left knee.  In a follow-up note, the veteran 
was told to return to the clinic for a check up of the right 
knee.  It is unclear whether, in fact, the veteran sustained 
any trauma to the right knee.  However, upon follow-up, it 
was recommended that the veteran continue on light duty for 
three days.  Resolving doubt in favor of the veteran, the 
Board finds that it is reasonable to conclude that the steel 
beam in some way also impacted the right knee.  38 U.S.C.A. 
§ 5107.  Hence, based on the service medical records and the 
veteran's assertions, the Board accepts that the veteran 
sustained trauma to both knees in service.  

X-ray reports have demonstrated that the veteran has early 
post-traumatic arthritis of both knees, and the record 
contains a fairly consistent record of treatment for knee 
problems from 1973 to the present.  Additionally, a VA 
examiner has opined that the post-traumatic arthritis 
resulted from the injury to the knees in service.  There is 
no opinion to the contrary.  Hence, the veteran has met the 
three requirements for establishing service connection, i.e., 
there is evidence of an injury in service, evidence of 
current disability, and a nexus between the current 
disability and the injury in service.  As such, service 
connection for bilateral knee disorders is warranted.  
38 C.F.R. § 3.303.  


III.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, as noted in the Introduction above, 
a claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claims for higher ratings for fibromyalgia 
and a hiatal hernia with acid reflux disease, is an original 
claim not a claim for an increase, and separate ratings may 
be assigned for separate periods of time based on the facts 
found.  Fenderson, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran underwent VA examinations to ascertain the 
severity of his PTSD in February 1998, December 1998, July 
1999, October 1999 and May 2001.  His symptoms included 
flashbacks, nightmares, difficulty sleeping, hypervigilance 
and an increased startle response.  He usually avoided 
situations that reminded him of Vietnam and interpersonal 
relationships.  He experienced chronic anxiety and depression 
related to his feelings of guilt over Vietnam, and his 
anxiety contributed to numerous physical symptoms including 
muscle pain, fatigue, tension headaches, and an irritable 
bowel.  

Upon mental status evaluations, the veteran was consistently 
found to be appropriately dressed and groomed.  He had good 
hygiene and exhibited normal movements and mannerisms.  His 
affect and mood were depressed, but his thought process was 
clear, coherent, and organized.  There was no evidence of 
hallucinations or delusions, and he denied suicidal or 
homicidal ideations.  His memory and judgment were intact and 
his attention and concentration were good.  He had difficulty 
working, but had maintained consistent, part-time employment 
for many years.  He was diagnosed with PTSD, and anxiety 
disorder and dysthymic disorder, which were deemed to be part 
of the PTSD.  His Global Assessment of Functioning (GAF) 
score was reported to range from 55 to 70 upon examinations 
in 1998 and 1999.  Upon VA examination in May 2001, his GAF 
was estimated to be 47.  

In February 1998, it was noted that the veteran's psychiatric 
symptoms had responded to treatment and in July 1999 his 
level of impairment was described as only mild to moderate.  
His PTSD was described as moderate to serious, with serious 
impairment in social and occupational functioning in December 
1998 and October 1999.  In a July 1999 letter, a VA physician 
reported that the veteran's GAF score was more likely 42 and 
that his symptoms fell in the serious range.  In May 2001, 
the examiner stated that the veteran's PTSD was stable to 
slightly worsening due to the emergence of paranoid ideation.  
At that time, the veteran related that he had quit his job.  

A GAF score between 61 and 70 contemplates mild symptoms 
which result in some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful relationships.  A GAF score between 51 
and 60 contemplates moderate symptoms which result in 
moderate impairment in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.  A GAF score between 41 and 50 contemplates serious 
symptoms which result in serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (a GAF of 50 is defined as serious symptoms).  

Based on the clinical findings discussed above, the Board 
finds that the current 50 percent rating adequately reflects 
the level of disability associated with the veteran's PTSD.  
The evidence does not show that the veteran exhibits 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals, illogical, obscure or irrelevant speech, 
near-continuous panic or depression which affects his ability 
to function independently, appropriately, and effectively, 
impaired impulse control, or a neglect of personal appearance 
and hygiene to warrant a 70 percent rating under the 
criteria.  In fact, few if any, of these symptoms were 
observed.  Additionally, he maintained part-time employment 
for several years and has maintained a relationship with his 
wife.  His GAF scores reflected only mild to moderate 
symptoms during the majority of the rating period at issue 
here, with more serious symptoms evidenced by the GAF scores 
of 42 and 47 found in July 1999 and May 2001.  

Therefore, the Board concludes that a rating in excess of 
50 percent is not warranted by the evidence of record, and 
more specifically, by the clinical findings reported in the 
medical evidence when those findings are compared with the 
schedular criteria.  The Board finds that the symptomatology 
and clinical findings reported in the medical evidence have 
greater probative value than any single GAF score recorded 
following an examination given the more complete and 
comprehensive symptomatology and clinical findings, facts and 
evidence that permits a fairly direct comparison with the 
schedular criteria necessary for a higher evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

It is noted that the VA PTSD examiners commented on the 
existence and prevalence of dysautonomia or physical symptoms 
that were related to the anxiety the veteran experienced from 
his PTSD.  However, the veteran has established service 
connection on a secondary basis for these diagnosed 
conditions, and has been assigned separate disability 
ratings.  Therefore, the Board finds that additional 
consideration of these symptoms in rating the veteran's PTSD 
would result in pyramiding.  See 38 C.F.R. § 4.14.  


B.  Fibromyalgia

In an April 2000 rating decision, the RO granted service 
connection for fibromyalgia secondary to the veteran's PTSD 
in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc) (holding that secondary 
service connection may be granted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability).  In such circumstances, compensation 
is allowable for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen, 7 Vet. App. at 448; see 
also 38 C.F.R. § 4.22.  As such, the RO assigned a 10 percent 
disability rating, effective September 7, 1999, under 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Diagnostic Code 5025 provides that fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the highest available under this code, requires evidence that 
the fibromyalgia is constant, or nearly so, and refractory to 
therapy.  Widespread pain means pain in both the left and 
right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e. cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025, 
including Note.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and § 4.45 are applicable.  

1. Rating Prior to August 22, 2000

Upon VA examination in December 1999, the veteran complained 
of stiffness in his back and legs, particularly in the 
mornings.  He also experienced unexplained fatigue on a daily 
basis.  Clinical evaluation revealed that the fibromyalgia 
was currently active, and involved tightness of the muscles 
in the legs, shoulders, arms, and neck.  The examiner 
commented that the veteran's PTSD aggravated his 
fibromyalgia, and he estimated that the degree of aggravation 
was 50 percent.  

Based on this clinical evidence and the physician's opinion, 
the RO concluded that the veteran's fibromyalgia met the 
criteria for a 20 percent rating under Diagnostic Code 5025.  
However, in accordance with Allen, he was compensated only 
for the degree of disability above that which existed prior 
to the aggravation.  In the present case, since the degree of 
aggravation was estimated to be 50 percent, the veteran was 
assigned a 10 percent rating.  

In reviewing the evidence of record dated prior to August 22, 
2000, the Board agrees with the RO's determination and 
concludes that an initial rating in excess of 10 percent 
prior to August 22, 2000 is not warranted.  The evidence 
fails to show symptoms compatible with the criteria for a 40 
percent rating, that is, it had not been demonstrated that 
the fibromyalgia was almost constant and refractory to 
treatment from the time of the initial grant of service 
connection until August 22, 2000.  Upon VA general medical 
examination in December 1998, it was noted that the veteran 
had a history of fibromyalgia.  No active symptoms were 
reported.  In December 1999, he was found to have tightness 
in his legs, shoulders, arms and neck.  He also had 
associated anxiety, depression, and gastrointestinal 
symptoms.  He took Motrin which relieved his pain to a 
considerable degree.  Bed rest and activity also relieved his 
symptoms.  This level of disability meets the criteria for a 
20 percent disability rating.  After the rating was 
appropriately reduced, the veteran's disability warranted a 
10 percent rating.  There was no reported additional 
functional limitation due to pain on use to warrant a higher 
rating with consideration of DeLuca, supra, and 38 C.F.R. 
§§ 4.40, 4.45.  

A VA progress note, dated August 22, 2000, shows that the 
veteran was seen for complaints of increased pain in his 
shoulders, elbows, wrists, and lower back.  He took Tylenol 
and methocarbamol.  Additionally, he had seen a massage 
therapist and tried chiropractic treatment, but he found no 
relief.  This is the first clinical record documenting that 
the veteran's fibromyalgia was almost constant and refractory 
to treatment.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial rating 
for in excess of 10 percent for fibromyalgia prior to August 
22, 2000.  Therefore, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

2. Rating from August 22, 2000

As noted above, symptoms related to the veteran's 
fibromyalgia were shown to be almost constant and refractory 
to treatment in an August 22, 2000 VA progress note.  At a VA 
fibromyalgia examination in May 2001, his condition was noted 
to be active with involvement of the cervical spine, thoracic 
spine, lumbar spine, scapula, forearms, midarms, hips and 
calves.  The impression was fibromyalgia with persistent 
symptoms.  These clinical findings are synonymous with a 
40 percent rating under Diagnostic Code 5025, the maximum 
rating provided for this disability.  Again, since service 
connection was established for fibromyalgia based on 
aggravation by a service-connected disability, the rating was 
properly reduced to 20 percent in accordance with Allen, 
supra.  Under the circumstances presented here, this is the 
maximum rating allowed for the veteran's fibromyalgia.  
Furthermore, since the maximum rating has been assigned, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial rating 
for in excess of 20 percent for fibromyalgia from August 22, 
2000.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


C.  Hiatal Hernia with Acid Reflux Disease

In an April 2000 rating decision, the RO granted service 
connection for a hiatal hernia with acid reflux disease 
secondary to the veteran's PTSD in accordance with 38 C.F.R. 
§ 3.310 and Allen, supra.  As discussed above, in such 
circumstances, compensation is allowable only for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  The RO assigned a 
10 percent disability rating, effective October 18, 1999, 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
§ 4.14.  38 C.F.R. § 4.113.

The relevant regulation provides that ratings under 
Diagnostic Codes 7301 though 7329, inclusive, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  Diagnostic Code 7346 provides that a 10 percent 
rating is warranted for a hiatal hernia with two or more of 
the symptoms required for the 30 percent rating, but of 
lesser severity than is required for that evaluation.  A 
30 percent rating requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, all of 
which is productive of a considerable impairment of health.  
A 60 percent rating requires symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  

Upon VA gastrointestinal examinations in December 1999, the 
veteran complained of an irritable bowel and nervous colon.  
He did not experience nausea and he did not vomit, but he did 
experience diarrhea from one to three times per week.  His 
weight was stable and he was not anemic.  He was well-
nourished.  He had lower abdominal pain, particularly in the 
left lower quadrant.  He experienced epigastric distress and 
pyrosis daily, and acid reflux approximately twice a week.  
He had no difficulty swallowing liquids.  An upper GI study 
showed evidence of a hiatal hernia with reflux and findings 
consistent with increased acid production.  The clinical 
impression was acid reflux disease and a hiatal hernia.  The 
examiner commented that the veteran's PTSD aggravated his 
hiatal hernia with acid reflux disease, and he estimated that 
the degree of aggravation was 50 percent.  

Based on these clinical findings and the physician's opinion, 
the RO concluded that the veteran's hiatal hernia with acid 
reflux disease represented the predominant disability picture 
associated with his digestive disorder.  Furthermore, his 
symptoms were consistent with the criteria for a 10 percent 
rating under Diagnostic Code 7346.  After the appropriate 
deduction, the rating was rounded up and remained at 10 
percent.  

In reviewing the evidence of record, the Board agrees with 
the RO's determination, and finds that an initial rating in 
excess of 10 percent may not be granted.  The veteran's 
reported symptoms included epigastric distress, pyrosis and 
diarrhea.  The medical reports do not show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation with substernal arm pain that is productive of 
considerable impairment of health.  Upon VA examination in 
May 2001, the veteran complained of diffuse tenderness in the 
abdomen.  He reported that his bowel movements were normal 
with medication.  Without it he only had occasional diarrhea.  
The diagnoses included history of hiatal hernia, 
diverticulosis of the sigmoid colon, and irritable bowel 
syndrome.  

The veteran and his representative have asserted that he 
should be assigned separate ratings for each diagnosed aspect 
of his digestive disability.  However, as noted above, the 
regulations prohibit this.  Additionally, even with 
consideration under the diagnostic code which pertains to 
irritable colon syndrome, the Board finds that he does not 
meet the criteria for a 30 percent rating which requires 
evidence of severe diarrhea with more less constant distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial rating 
for in excess of 10 percent for a hiatal hernia with acid 
reflux disease.  Therefore, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


D.  Extraschedular Ratings

In the September 1999 and May 2000 statements of the case, 
the RO considered the matter of an extraschedular rating 
under 38 C.F.R. § 3.321(b) for the veteran's PTSD, 
fibromyalgia, and hiatal hernia with acid reflux disease.  
Consequently, the matter must be addressed in this decision.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  VAOPGCPREC 6-96; see Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)).  

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  38 C.F.R. § 
3.321(b)(1); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The regulation provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  "An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required 
frequent hospitalizations for his PTSD, fibromyalgia, and/or 
hiatal hernia with acid reflux disease.  Nor has it produced 
marked interference with employment beyond what is already 
compensated by the individual schedular ratings assigned for 
each of the disabilities.  In this regard, the Board notes 
that the veteran has been granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective December 23, 2000.  It is emphasized 
that this grant of benefits was established with 
consideration of all of the veteran's service-connected 
disabilities.  There is no objective medical evidence which 
demonstrates anything exceptional or unusual about the 
veteran's service-connected PTSD, fibromyalgia, and/or hiatal 
hernia with acid reflux disease, individually, which is not 
contemplated in the criteria in VA's Schedule for Rating 
Disabilities that would render the application of the regular 
schedular standards impracticable.  Fanning, supra.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  


ORDER

New and material evidence has been submitted and the claim 
for service connection for bilateral knee disorder is 
reopened.

Service connection for bilateral knee disorders is granted.

An evaluation in excess of 50 percent for PTSD is denied.

An initial rating in excess of 10 percent for fibromyalgia, 
prior to August 22, 2000, is denied. 

An initial rating in excess of 20 percent for fibromyalgia, 
from August 22, 2000, is denied.  

An initial rating in excess of 10 percent for a hiatal hernia 
with acid reflux disease is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

